Per Curiam.

Lantman entered under Fan Sante,
who claimed the land as .his own, for he tells Brott that he was mistaken in thinking the land to be his, and that Lantman must go and live there. The letter of Van Sante, if it had any effect, only suspended the operation of the statute of limitations .during the war. Before 1783, Fan Sante claimed and possessed the land as his own; and the statute of limitations had run out before the commencement of this suit. Judgment must be rendered for the defendant.
Judgment for the defendant.